EXHIBIT 10

PURCHASE AND SALE AGREEMENT

AND JOINT ESCROW INSTRUCTIONS

By and Between

JENNY CRAIG OPERATIONS, INC.,
a California corporation

as Seller

and

NATIONAL UNIVERSITY,
a California non-profit, public benefit corporation

as Buyer

Dated as of June 12, 2001

 



--------------------------------------------------------------------------------



PURCHASE AND SALE AGREEMENT

AND JOINT ESCROW INSTRUCTIONS

     THIS PURCHASE AND SALE AGREEMENT AND JOINT ESCROW INSTRUCTIONS
(“Agreement”) is made as of June 12, 2001 (“Effective Date”), by and between
Jenny Craig Operations, Inc., a California corporation (“Seller”) and National
University, a California non-profit, public benefit corporation (“Buyer”).

RECITALS

     A. Seller desires to sell and Buyer desires to buy the Property, subject to
satisfaction of the conditions contained herein.

     NOW, THEREFORE, for valuable consideration, the receipt and adequacy of
which are hereby acknowledged, Buyer and Seller agree as follows:

AGREEMENT

     1. Certain Basic Definitions.

     For purposes of this Agreement, the following terms shall have the
following definitions:

          1.1 “Brokers” means John Burcher Real Estate and Burnham Real Estate
Services.

          1.2 “Closing Date” means the day fifteen (15) days after expiration of
the Due Diligence Period.

          1.3 “Contracts” means all right, title and interest of Seller, if any,
in and to any licenses, permits, contracts, and agreements in effect as of the
Close of Escrow relating to the Property.

          1.4 “Deposit” means the sum of Five Hundred Thousand Dollars
($500,000.00).

          1.5 “Due Diligence Period” means the period ending at 5:00 p.m. P.S.T.
on the day which is thirty (30) days from the Effective Date.

          1.6 “Escrow Holder” means First American Title Insurance Company.

1



--------------------------------------------------------------------------------



          1.7 “Lease” means that certain Lease to be effective as of the Closing
Date between Seller and Buyer providing for Seller’s leaseback of the Property,
as more particularly set forth in the Lease attached hereto as Exhibit “A” and
incorporated herein by reference.

          1.8 “Permitted Exceptions” means and includes all of the following:
(a) applicable zoning and building ordinances and land use regulations; (b) all
encumbrances, covenants, conditions, restrictions, easements and other matters
of record approved by Buyer (except to the extent that the same are caused or
suffered by the acts or omissions of Seller and are placed of record after the
date hereof); (c) such exceptions to title as are listed on Schedule B of the
Title Report (including the Title Company’s standard printed exceptions)
approved by Buyer; (d) such state of facts as disclosed in any survey performed
by Buyer at its sole cost and expense and approved by Buyer; (e) such state of
facts as would be disclosed by a physical inspection of accessible areas of the
Property; (f) the lien of real property taxes and assessments not yet due and
payable; (g) any exceptions other than physical encroachments caused by Buyer,
its agents, representatives or employees; and (h) such other exceptions as the
Title Company shall commit to insure over and to commit to hereafter insure over
as to future lenders, buyers and tenants, with endorsements (at Buyer’s sole
cost and expense) reasonably satisfactory to Buyer, without any additional cost
to Buyer or its future lenders, buyers or tenants, whether such insurance is
made available in consideration of payment, bonding, indemnity of Seller or
otherwise. Notwithstanding any provision to the contrary contained in this
Agreement or any of the documents to be executed in connection herewith or
pursuant hereto, any or all of the Permitted Exceptions may be omitted by Seller
in the Grant Deed without giving rise to any liability of Seller, irrespective
of any covenant or warranty of Seller contained in the Grant Deed (which
provisions shall survive the Close of Escrow and not be merged therein).

          1.9 “Property” means the real property located at 11355 North Torrey
Pines Road, La Jolla, California 92037, and more particularly described in
Exhibit “B” attached hereto and incorporated herein by this reference, together
with the improvements located thereon and appurtenances thereto, including,
without limitation, cafeteria kitchen equipment and appliances, emergency power
generator, secretarial bays, the HVAC, mechanical, plumbing, and electrical
systems used in the operation of the Property, data and telephone network wiring
within and between walls and floors up to patch panel or wall drop, bar
refrigerators, audio visual equipment in the two audio visual rooms and the
security system. Seller and Buyer agree that the term “Property” shall not
include any personal property or trade fixtures owned by Seller located at the
Property and used in connection with the ownership, management or operation of
the Property. None of such personal property or trade fixtures, including,
without limitation, all other movable appliances, tools, machinery, supplies,
building materials, artwork, signage, computer equipment, computer equipment
racks, cubicles (and cubicle furniture), modular furniture, battery (universal
power source), roof antennas for cellular phones, computer and telephone cabling
outside of walls (including cabling in false floor in computer room), data
network hubs and switches and other tangible personal property shall be
transferred to Buyer or included in the Purchase Price.

          

2



--------------------------------------------------------------------------------



          1.10 “Purchase Price” means Twenty-One Million Dollars
($21,000,000.00).

          1.11 “Title Company” means First American Title Insurance Company.

     2. Sale of Property; Purchase Price.

          2.1 Sale of Property. Seller shall sell the Property to Buyer, and
Buyer shall purchase the Property from Seller, for the Purchase Price on the
terms and conditions of this Agreement.

          2.2 Purchase Price. The Purchase Price shall be payable as follows:

                2.2.1 Deposit. Concurrently with the execution of this Agreement
by Buyer, Buyer shall deliver to Escrow Holder the Deposit in the form of a wire
transfer or cash or cashier’s check drawn on good and sufficient funds on a
federally insured bank in the State of California and made payable to the order
of Escrow Holder. If Buyer disapproves of the results of its investigation of
the Property prior to the expiration of the Due Diligence Period and notifies
Seller in writing that it is terminating this Agreement by such date, the
Deposit, plus any accrued interest thereon, less one half of any escrow
cancellation fees shall be refunded to Buyer. Upon the expiration of the Due
Diligence Period forth in Section 3.3.5 below, the Deposit shall be deemed
non-refundable and released to Seller without further instruction to Escrow
Holder unless Buyer has disapproved the results of its investigation by the
expiration of the Due Diligence Period. Except as specifically set forth in this
Agreement, the Deposit shall be non-refundable and shall either be applied
toward the payment of the Purchase Price on the Close of Escrow or retained by
Seller if the Close of Escrow does not occur for any reason other than a default
by Seller, the failure of a condition to the Close of Escrow benefitting Buyer
set forth in Section 3.3 below, or termination of the Agreement pursuant to
Section 8 below.

                2.2.2 Balance. Buyer shall deposit into Escrow an amount (“Cash
Balance”), in immediately available federal funds equal to the Purchase Price
minus the Deposit and increased or decreased as applicable by the amount of any
credits or debits due or any items chargeable or creditable to Buyer under this
Agreement. Buyer shall deposit the Cash Balance into Escrow no later than one
(1) business day before the Closing Date or such earlier date as may be required
by the Escrow Holder under applicable law such that Escrow Holder will be in a
position to disburse the cash proceeds to Seller on the Closing Date.

                2.2.3 Early Deposit. Anything in this Section 2.2 to the
contrary notwithstanding, if, at the end of the Due Diligence Period, Buyer
deposits with Escrow the Cash Balance and all documents and funds required by
Escrow Holder of Buyer in order to close the Escrow from Buyer’s standpoint, the
Deposit shall not be released to Seller, and Escrow Holder shall proceed to
close the Escrow as soon as Seller deposits such funds and documents required by
Escrow Holder of Seller herein.

3



--------------------------------------------------------------------------------



          2.3 Interest. At the request of Buyer, all funds received from or for
the account of Buyer shall be deposited by Escrow Holder in an interest-bearing
account for the benefit of Buyer with a federally insured state or national bank
located in California.

     3. Closing.

          3.1 Escrow. Upon the execution of this Agreement by Buyer and Seller,
and the acceptance of this Agreement by Escrow Holder in writing, this Agreement
shall constitute the joint escrow instructions of Buyer and Seller to Escrow
Holder to open an escrow (“Escrow”) for the consummation of the sale of the
Property to Buyer pursuant to the terms of this Agreement. Upon Escrow Holder’s
receipt of the Deposit and Escrow Holder’s written acceptance of this Agreement,
Escrow Holder is authorized to act in accordance with the terms of this
Agreement. Buyer and Seller shall execute Escrow Holder’s general escrow
instructions upon request; provided, however, that if there is any conflict or
inconsistency between such general escrow instructions and this Agreement, this
Agreement shall control. Upon the Close of Escrow, Escrow Holder shall pay any
sum owed to Seller with immediately available federal funds.

          3.2 Closing Date. The Close of Escrow shall be the date upon which the
Grant Deed (as defined below) is recorded in the Official Records of San Diego
County, California. The Close of Escrow shall occur on or before the Closing
Date.

          3.3 Buyer’s Conditions to Closing. The Close of Escrow is subject to
and contingent on the satisfaction of the following conditions or the waiver of
same by Buyer:

                3.3.1 Inspections and Due Diligence Materials. Buyer’s approval
of the Contracts, the physical condition of the Property and the “Due Diligence
Materials” (as defined in Section 5.6 below) at Buyer’s sole cost and expense
prior to the expiration of the Due Diligence Period.

                3.3.2 Title Policy. The Title Company’s commitment to issue or
the issuance of the Title Policy (as defined herein in Section 4) complying with
the requirements of Section 1.8(h) above regarding endorsements by Escrow Holder
without charge as to lenders, buyers and tenants and Section 4 below and the
Title Company’s commitment to issue to Buyer’s lender a lender’s policy in form
and substance reasonably satisfactory to Buyer’s lender.

                3.3.3 Covenants. Seller having performed and satisfied all
agreements and covenants required hereby to be performed by Seller prior to or
at the Close of Escrow.

                3.3.4 Representations and Warranties. All representations and
warranties of Seller contained in this Agreement shall be true and correct as of
the date made and

4



--------------------------------------------------------------------------------



as of the Close of Escrow with the same effect as though such representations
and warranties were made at and as of the Close of Escrow.

                3.3.5 Bankruptcy. No action or proceeding shall have been
commenced by or against Seller under the federal bankruptcy code or any state
law for the relief of debtors or for the enforcement of the rights of creditors
and no attachment, execution, lien or levy shall have attached to or been issued
with respect to the Property or any portion thereof.

                3.3.6 Payment of Personal Property Taxes. Escrow Holder shall
pay, at Close of Escrow, with funds otherwise payable to Seller hereunder, all
personal property taxes and assessments with respect to personal property
located at the Property. Within ten (10) days after the opening of Escrow,
Seller shall provide a copy of the current personal property tax bill to Escrow
Holder.

          3.4 Buyer’s Approval Procedure. Buyer shall notify Seller of Buyer’s
disapproval, if at all, of the matters described in Sections 3, 4 and 5 of this
Agreement by written notice delivered to Seller and Escrow Holder by the date
set forth for disapproval thereof or if no date is indicated, then the deadline
for disapproval shall be the expiration of the Due Diligence Period. Buyer’s
failure to disapprove any of the matters described in Sections 3, 4 and 5 by
such date in the manner described therein shall be deemed Buyer’s approval
and/or waiver of such matter.

          3.5 Seller’s Conditions to Closing. The obligations of Seller to
consummate the transactions provided for herein are subject to and contingent
upon the satisfaction of the following conditions or the waiver of same by
Seller in writing:

                3.5.1 Representations and Warranties. All representations and
warranties of Buyer contained in this Agreement shall be true and correct as of
the date made and as of the Close of Escrow with the same effect as though such
representations and warranties were made at and as of the Close of Escrow.

                3.5.2 Covenants. Buyer shall have performed and satisfied all
agreements and covenants required hereby to be performed by Buyer prior to or at
the Close of Escrow.

          3.6 Seller’s Approval Procedure. Seller shall notify Buyer of Seller’s
disapproval, if at all, of the matters described in Section 3.5.1 and 3.5.2 of
this Agreement by written notice delivered to Buyer and Escrow Holder prior to
the Closing Date. Seller’s failure to disapprove any of the matters described in
Section 3.5 by such date in the manner described therein shall be deemed
Seller’s approval and waiver of such matter.

          

5



--------------------------------------------------------------------------------



          3.7 Possession of Property After Close of Escrow. Seller shall be
entitled to remain in possession of the Property immediately after Close of
Escrow pursuant to the terms of the Lease.

     4. Title Matters.

          4.1 Preliminary Report. As soon as possible after the execution of
this Agreement by Buyer and Seller, Seller shall endeavor to cause the Title
Company to deliver to Buyer a current preliminary report (the “Preliminary
Report”) for the Property showing the status of title to the Property as of the
date of the Preliminary Report, together with legible and complete copies of the
underlying exceptions disclosed on Schedule B of such Preliminary Report (“Title
Documents”). The Buyer shall have until fifteen (15) days after receipt of the
Preliminary Report and all Title Documents (the “Title Review Period”) within
which to give written notice to the Seller and Escrow Holder of any unacceptable
exceptions to the Preliminary Report, which disapproval notice shall indicate
Buyer’s specific grounds for disapproval. If any supplement or amendment to the
Preliminary Report is issued and shows any additional exception to title,
including any results from any survey conducted by Buyer (which is other than
any Permitted Exception and which materially adversely affects Buyer’s title, in
Buyer’s sole discretion), the Buyer shall have until the later of the Title
Review Period or five (5) business days from the date such supplement or
amendment to the Preliminary Report together with legible and complete copies of
underlying documents in connection therewith are provided to Buyer (the
“Extended Title Review Period”) within which to give to the Seller written
notice of disapproval of such additional exception to title. Any exceptions
which are timely disapproved of by Buyer pursuant to this Section 4.1 shall be
herein collectively called the “Title Objections.”

          If Buyer fails to give notice of disapproval to the Seller within the
relevant Title Review Period or Extended Title Review Period, as the case may
be, then the Buyer shall conclusively be deemed to have approved the status of
title as shown by the Preliminary Report, Title Documents and any supplement or
amendment to the Preliminary Report, including any additional or modified Title
Documents. If the Buyer gives to the Seller written notice of disapproval within
the Title Review Period or Extended Title Review Period, as the case may be,
then, at Seller’s sole discretion, Seller may elect (but shall not be obligated)
to remove, or cause to be removed at its expense, on or prior to the Close of
Escrow, any Title Objections, which removal may be deemed effected by the
issuance of title insurance eliminating or insuring against the effect of the
Title Objections with assurances reasonably satisfactory to Buyer after
issuance, without charge, of such insurance in favor of subsequent lender,
buyers, and tenants of the Property.

          Seller shall notify Buyer in writing within five (5) business days
after receipt of Buyer’s notice of Title Objections whether Seller elects to use
its commercially reasonable efforts to attempt to remove any Title Objections
(“Seller’s Title Notice”). Seller’s failure to so notify Buyer shall be deemed
Seller’s election not to remove any Title Objections.

6



--------------------------------------------------------------------------------



          If Seller is unable to remove or endorse over any Title Objections
prior to the Close of Escrow, or if Seller elects not to remove one or more
Title Objections, then, within five (5) business days after Seller’s
notification to Buyer, Buyer may provide Seller with notice that it has elected
to terminate this Agreement, in which event the Deposit, less one-half (1/2) of
any cancellation fees of Escrow Holder, shall be paid to Buyer by Escrow Holder
and, thereafter, the parties shall have no further rights or obligations
hereunder except for obligations which expressly survive the termination of this
Agreement.

          If Buyer does not timely deliver written notice of such election to
terminate, then Buyer shall be deemed to waive such Title Objections, in which
event such Title Objections shall be deemed Permitted Exceptions and the Close
of Escrow shall occur as herein provided without any reduction of or credit
against the Purchase Price.

          If Seller fails, on or before the Close of Escrow, to cure or delete
as exceptions to the Title Policy (as defined below) any Title Objections as to
which Seller has agreed to use commercially reasonable efforts to cure or delete
in Seller’s Title Notice, Buyer, as its sole right, shall elect either (i) to
waive its disapproval of such Title Objections and proceed to the Close of
Escrow (whereupon such waived Title Objections shall be deemed Permitted
Exceptions), or (ii) to terminate this Agreement by giving Seller and Escrow
Agent written notice of such election on or before the Close of Escrow, in which
event Escrow Holder shall return the Deposit, less one-half (1/2) of any
cancellation fees of Escrow Holder, to Buyer. If Buyer fails to give Seller and
Escrow Holder written notice of its election of (i) or (ii) above on or before
the Close of Escrow, Buyer shall be deemed to have waived its disapproval of
such Disapproved Items and Buyer shall proceed to the Close of Escrow in
accordance with the terms of this Agreement. Seller, in any event, shall be
required to discharge and remove any and all liens affecting the Property which
secure an obligation to pay money and, even though Buyer does not expressly
disapprove such matters, such matters shall not be Permitted Exceptions.

          4.2 Discharge of Title Objections. Subject to the limitations of
Section 1.8(h) above, if on the Closing Date there are any Title Objections
which Seller has elected to or is required to pay and discharge, Seller may use
any portion of the Cash Balance to satisfy the same, provided Seller shall
deliver to Buyer at the Close of Escrow, instruments in recordable form and
sufficient to satisfy such Title Objections of record, together with the cost of
recording or filing such instruments, or provided that the Title Objections are
not liens, Seller shall cause the Title Company to insure over the same, without
any additional cost or loss to Buyer, whether such insurance is made available
in consideration of payment, bonding, indemnity of Seller or otherwise.

          4.3 Title Insurance. At the Close of Escrow, the Title Company shall
issue to Buyer, at Seller’s sole cost and expense, a CLTA (or ALTA [1992] with
Western Regional Exceptions) Owner’s policy of Standard Coverage Owner’s Form of
title insurance (the “Title Policy”), in the amount of the Purchase Price,
insuring that title to the Property is vested in Buyer subject only to the
Permitted Exceptions. Buyer shall have the right to procure an ALTA Extended
Coverage Owner’s Policy of Title Insurance (“ALTA Policy”) as long as the
issuance

7



--------------------------------------------------------------------------------



of the ALTA Policy does not delay or extend the Closing Date. Buyer shall pay
for the increased cost of such ALTA Policy, the cost of any survey that the
Title Company requires for issuance of an ALTA Policy, and for the cost of any
other increase in the amount or scope of title insurance if requested by Buyer.
Buyer may request that the Title Company provide, at Buyer’s sole cost and
expense, such endorsements (or amendments) to the Title Policy as Buyer may
reasonably require, provided that (a) such endorsements (or amendments) shall be
at no cost or additional liability to Seller, (b) Buyer’s obligations under this
Agreement shall not be conditioned upon Buyer’s ability to obtain such
endorsements and, if Buyer is unable to obtain such endorsements, Buyer shall
nevertheless be obligated to proceed to close the transaction contemplated by
this Agreement (the “Transaction”) without reduction of or set off against the
Purchase Price, and (c) the Close of Escrow shall not be delayed as a result of
Buyer’s request.

     5. Inspections.

          5.1 Notice. Buyer shall have the right to commence Buyer’s physical
inspections of the Property, after Buyer’s delivery of the Deposit, and Seller’s
receipt of written evidence that Buyer has procured the insurance required by
Section 5.3 of this Agreement, upon twenty-four (24) hours prior written notice
to Seller. Buyer’s physical inspection of the Property shall be conducted during
normal business hours at times mutually acceptable to Buyer and Seller.

          5.2 Testing and Surveys. Buyer acknowledges that prior to the
expiration of the Due Diligence Period: (i) Buyer has or will have, at Buyer’s
sole cost and expense, conducted such surveys and inspections, and made such
boring, percolation, geologic, environmental and soils tests and other studies
of the Property; and (ii) Buyer has or will have had adequate opportunity to
make such inspection of the Property (including an inspection for zoning, land
use, environmental and other laws, regulations and restrictions) as Buyer has,
in Buyer’s discretion, deemed necessary or advisable as a condition precedent to
Buyer’s purchase of the Property and to determine the physical, environmental
and land use characteristics of the Property (including, without limitation, its
subsurface) and its suitability for Buyer’s intended use provided that Buyer
shall notify Seller before contacting any governmental authorities in accordance
with Section 5.6 hereof and provided further that no invasive testing, borings,
removal of soil samples or removal of core samples shall be done without the
prior written approval of Seller in its sole and absolute discretion; provided,
however, Seller hereby consents to the performance of a Phase I environmental
report, all physical due diligence inspections excluding boring for a Phase II
environmental report, an ALTA survey, research with governmental entities
regarding flood zone designation, zoning, seismic matters and other customary
due diligence matters and no further notice or consent will be required for such
matters.

          5.3 Insurance. Buyer shall obtain or cause its consultants to obtain,
at Buyer’s sole cost and expense prior to commencement of any investigative
activities on the Property, a policy of commercial general liability insurance
in a form reasonably acceptable to Seller, covering any and all liability of
Buyer and Seller with respect to or arising out of any

8



--------------------------------------------------------------------------------



investigative activities. Such policy of insurance shall be kept and maintained
in force during the term of this Agreement and so long thereafter as necessary
to cover any claims of damages suffered by persons or property resulting from
any acts or omissions of Buyer, Buyer’s employees, agents, contractors,
suppliers, consultants or other related parties. Such policy of insurance shall
have liability limits of not less than Two Million Dollars ($2,000,000.00)
combined single limit per occurrence for bodily injury, personal injury and
property damage liability and shall name Seller as an additional insured.

          5.4 Indemnity. To the fullest extent permitted by law and in addition
to all other indemnities provided for in law or at equity or in the
documentation for the transactions described in this Agreement, Buyer shall
protect, indemnify, defend and hold the Property, Seller and Seller’s officers,
directors, shareholders, trustees, employees, agents, representatives,
contractors, and invitees of all of the foregoing, and the heirs, executors,
successors and assigns of all of the foregoing (collectively, “Seller Parties”)
free and harmless from and against any and all claims, damages, liens, stop
notices, liabilities, losses, costs and expenses, including, without limitation,
reasonable attorneys’ fees and court costs, resulting from Buyer’s inspection
and testing of the Property, including, without limitation, repairing any and
all damages to any portion of the Property, arising out of or related (directly
or indirectly) to Buyer’s conducting such inspections, surveys, tests, and
studies. Buyer shall keep the Property free and clear of any mechanics’ liens or
materialmen’s liens related to Buyer’s right of inspection and the activities
contemplated by Sections 5.1 and 5.2 of this Agreement; provided, however, Buyer
shall bear no responsibility for prior existing conditions (known or unknown) at
the Property. The Buyer’s indemnification obligations set forth herein shall
survive the Close of Escrow and shall not be merged with the Grant Deed, and
shall survive the termination of this Agreement and Escrow.

          5.5 Disclosure. It is understood that Seller does not make any
representation or warranty, express or implied, as to the accuracy or
completeness of any third party reports contained in Seller’s files or in the
documents produced by Seller. Buyer acknowledges that Seller and Seller’s
affiliates shall have no responsibility for the contents and accuracy of such
disclosures, and Buyer agrees that the obligations of Seller in connection with
the purchase of the Property shall be governed by this Agreement irrespective of
the contents of any such disclosures or the timing or delivery thereof

          5.6 Due Diligence. Buyer shall review for approval all Due Diligence
Materials (as defined below) within the Due Diligence Period. Seller shall make
available to Buyer for Buyer’s review and photocopying (at Buyer’s sole cost and
expense) copies of any and all of the documents and information in the
possession of Seller related to the Property, provided such documents are not
confidential, proprietary or privileged (“Due Diligence Materials”), including,
without limitation, all materials in the possession of Seller, its broker and,
to the extent not privileged, its attorneys which were provided to Seller when
Seller purchased the Property from M&S Balanced Property Fund; provided,
however, Seller shall have no liability for the failure to turn over any
documents in the possession of Seller’s broker or its attorneys. Seller
acknowledges Buyer may desire to discuss or otherwise inquire about plans,
documents, agreements and other records of various governmental entities,
districts and utilities regarding the

9



--------------------------------------------------------------------------------



Property or otherwise impacting, restricting, or affecting its use or value
(“Governmental Records”) with various governmental entities and utilities and
the other Due Diligence Materials with third parties. In this regard, Buyer is
permitted to contact all necessary third parties and discuss with such third
parties the Governmental Records and other Due Diligence Materials; provided,
however, Seller is first given a reasonable opportunity to be present at such
contact or discussions at a time and location mutually agreed upon by all
parties.

          5.7 Termination Upon Disapproval. This Agreement shall terminate
(i) if Buyer notifies Seller in writing prior to the expiration of the Due
Diligence Period that Buyer has decided not to proceed with the purchase of the
Property for any reason or (ii) upon Buyer’s disapproval, prior to the
expiration of the Due Diligence Period or such earlier date as is specified in
this Agreement, of any of the matters described in Section 3.3 (subject to
Seller’s right to remove or cure disapproved items, or to obtain a bond or title
endorsement). Upon termination of this Agreement pursuant to this subsection:
(a) each party shall promptly execute and deliver to Escrow Holder such
documents as Escrow Holder may reasonably require to evidence such termination,
(b) Escrow Holder shall return all documents to the respective parties who
delivered such documents to Escrow, (c) Escrow Holder shall remit all funds
deposited into Escrow together with any accrued interest on such funds to the
party entitled thereto pursuant to Section 2.2, (d) the parties shall equally
share Escrow Holder’s title and escrow cancellation fees, if any, (e) Buyer
shall return to Seller all Due Diligence Materials in Buyer’s possession
relating to the Property together with copies of any tests or studies prepared
by or on behalf of Buyer with respect to the Property, and (f) the respective
obligations of Buyer and Seller under this Agreement shall terminate; provided,
however, notwithstanding the foregoing, Buyer’s indemnity obligations under
Section 5.4 above, shall survive any such termination of the Agreement, and the
termination of this Agreement shall not release any other indemnity obligation
of Buyer or any other obligations which survive the termination of this
Agreement.

     6. Escrow Matters.

          6.1 Closing Costs and Charges.

                6.1.1 Seller’s Costs. Seller shall pay (a) one-half (1/2) of
Escrow Holder’s fees, (b) the premium for the CLTA portion of the Title Policy,
(c) all expenses and charges incurred to discharge delinquent taxes, if any,
which may be required in order for the Title Company to issue the Buyer’s Title
Policy, (d) all documentary transfer taxes payable in connection with the
transfer of the Property and all document recording charges related to the
transfer of the Property, and (e) Seller’s share of prorations as determined in
accordance with Section 6.5.

                6.1.2 Buyer’s Costs. Buyer shall pay (a) one-half (1/2) of the
Escrow Holder’s fee, (b) all document recording charges relating to the loan,
(c) all costs and premiums to obtain (i) any endorsements to the Title Policy
requested by Buyer and/or (ii) ALTA extended coverage if requested by Buyer,
(d) cost of any survey or survey update obtained by Buyer, (e) all

10



--------------------------------------------------------------------------------



costs of Buyer’s due diligence, and (f) Buyer“s share of prorations as
determined in accordance with Section 6.5.

                6.1.3 Other Costs. All other costs, if any, shall be apportioned
in the customary manner for real property transactions in San Diego County,
California.

          6.2 Deposit of Documents and Funds by Seller. Not later than one (1)
business day prior to the Closing Date, Seller shall deposit the following items
into Escrow, each of which shall be duly executed and acknowledged by Seller
where appropriate:

                6.2.1 A grant deed duly executed and acknowledged by the Seller
substantially in the form of Exhibit “C” attached hereto and incorporated herein
by this reference (the “Grant Deed”);

                6.2.2 Two (2) counterparts of an assignment and assumption, duly
executed by Seller, assigning to Buyer, without warranty, all of Seller’s right,
title, and interest in and to all Contracts approved by Buyer at Buyer’s sole
discretion, all to the extent transferable by Seller, in the form of Exhibit “D”
attached hereto and incorporated herein by this reference (“Assignment and
Assumption”);

                6.2.3 An affidavit executed by Seller to the effect that Seller
is not a “foreign person” within the meaning of Internal Revenue Code
Section 1445 (“Certification”) and an executed California Real Estate
Withholding Exemption (Form 597-W) (“Form 597”) and an IRS Form W-9;

                6.2.4 Two (2) counterparts of the Lease, duly executed by
Seller; and

                6.2.5 Other documents pertaining to Seller’s authority to record
the Grant Deed that may reasonably be required by Escrow Holder to close the
Escrow in accordance with this Agreement.

     6.3 Deposit of Documents and Funds by Buyer. Not later than one (1)
business day prior to the Closing Date, Buyer shall deposit the following items
into Escrow:

                6.3.1 The Cash Balance;

                6.3.2 Two (2) counterparts of the Assignment and Assumption,
duly executed by Buyer

                6.3.3 Two (2) counterparts of the Lease, duly executed by Buyer;
and

                6.3.4 All other funds and documents as may reasonably be
required by Escrow Holder to close the Escrow in accordance with this Agreement.

11



--------------------------------------------------------------------------------



     6.4 Delivery of Documents and Funds at Closing. Provided that all
conditions to closing set forth in this Agreement have been satisfied or, as to
any condition not satisfied, waived by the party intended to be benefitted
thereby, on the Closing Date, Escrow Holder shall conduct the closing by
recording or distributing the following documents and funds in the following
manner:

                6.4.1 Recorded Documents. Record the Grant Deed in the Official
Records of the county in which the Property is located;

                6.4.2 Buyer’s Documents. Deliver to Buyer: (a) the original
Title Policy, (b) an original fully-executed (in counterpart) Assignment and
Assumption, (c) the original Certification and Form 597, and (d) an original
fully-executed (in counterpart) Lease.

                6.4.3 Seller’s Documents; Purchase Price. Deliver to Seller:
(a) the Purchase Price, (b) such other funds, if any, as may be due to Seller by
reason of credits under this Agreement, less all items chargeable to Seller
under this Agreement, (c) an original fully-executed (in counterpart) Assignment
and Assumption, and (d) an original fully-executed (in counterpart) Lease.

                6.4.4 First Month’s Rent and Security Deposit. Deliver to Buyer
from Seller’s net proceeds an amount equal to first month’s Rent and security
deposit (Three Hundred Eighty Thousand Dollars [$380,000.00]) pursuant to the
terms of the Lease.

     6.5 Prorations and Adjustments. Real property taxes and operating expenses,
if any, affecting the Property shall be prorated as of midnight on the day
preceding the Close of Escrow. For purposes of calculating prorations, Buyer
shall be deemed to be in title to the Property, and therefore entitled to the
income and responsible for the expenses, for the entire day upon which the Close
of Escrow occurs.

                6.5.1 Taxes and Assessments. All non-delinquent real estate
taxes and current installments of real estate assessments affecting the Property
which are payable by Seller shall be prorated as of the Close of Escrow based on
the actual current tax bill. All delinquent taxes and assessments, if any,
affecting the Property which are payable by Seller shall be paid at the Close of
Escrow from funds accruing to Seller. Any refunds of real estate taxes and
assessments attributable to the period prior to the Close of Escrow shall be
paid to Seller upon receipt, whether such receipt occurs before or after the
Close of Escrow. Similarly if following the Close of Escrow any supplemental or
escaped assessment is made or levied relating to the period prior to the Close
of Escrow, Seller shall be responsible for the same. This provision will survive
the Close of Escrow until such taxes and assessments are paid by Seller or are
barred by applicable statutes of limitation.

                6.5.2 Operating Expenses. Fees, costs and charges under
elevator, HVAC and other service contracts approved and assumed by Buyer herein.
Seller shall pay all such expenses that accrue prior to the Close of Escrow and
Buyer shall pay all such expenses

12



--------------------------------------------------------------------------------



accruing on the Close of Escrow and thereafter. To the extent possible, Seller
and Buyer shall obtain billings and meter readings as of the Close of Escrow to
aid in such prorations.

                6.5.3 Method of Proration. Buyer and Seller agree to prepare a
schedule of tentative prorations and exchange such schedules not later than
three (3) business days prior to the Closing Date with respect to the Property.
Such prorations, if and to the extent known and agreed upon as of the Close of
Escrow, shall be paid by Buyer to Seller (if the prorations result in a net
credit to the Seller) or by Seller to Buyer (if the prorations result in a net
credit to the Buyer) by increasing or reducing the cash to be paid by Buyer at
the Close of Escrow. Any such prorations not determined or not agreed upon as of
the Close of Escrow shall be paid by Buyer to Seller, or by Seller to Buyer, as
the case may be, in cash as soon as practicable following the Close of Escrow.
Buyer’s and Seller’s obligations with respect to prorations under this Agreement
shall survive for a period of two (2) years after the Close of Escrow. A copy of
the schedule of prorations as agreed upon by Buyer and Seller shall be delivered
to Escrow Holder at least one (1) day prior to the Close of Escrow.

                6.5.4 Assessment Liens. If and to the extent there exists any
improvement assessment liens, Mello Roos bond payments or other similar
assessments which encumber the Property, the bond payments or assessment liens
for the current payable period shall be prorated in accordance with Section 6.5.
Seller shall have no obligation to pay off the remaining principal amount of any
of such assessments or bonds, and the lien of such assessments shall continue to
burden the Property after the Close of Escrow.

     7. Property “AS IS.”

          7.1 No Side Agreements or Representations. Except as expressly
provided in this Agreement, no person acting on behalf of Seller is authorized
to make, and by execution hereof, Buyer acknowledges that no person has made,
any representation, agreement, statement, warranty, guarantee or promise
regarding the Property or the transaction contemplated herein or the zoning,
construction, physical condition or other status of the Property except as may
be expressly set forth in this Agreement. No representation, warranty,
agreement, statement, guarantee or promise, if any, made by any person acting on
behalf of Seller which is not contained in this Agreement will be valid or
binding on Seller.

          7.2 As Is Condition. Buyer acknowledges and agrees that Buyer is
purchasing the Property in its existing condition, “AS-IS,” “WHERE IS,” “WITH
ALL FAULTS” and that except for those representations and warranties expressly
provided for herein, Seller has not made, does not make and specifically negates
and disclaims any representations, warranties, promises, covenants, agreements
or guaranties of any kind or character whatsoever, whether express or implied,
oral or written, past, present or future, of, as to, concerning or with respect
to (i) value; (ii) the income to be derived from the Property; (iii) the
suitability of the Property for any and all activities and uses which Buyer may
conduct thereon, including, without limitation, the possibilities for future
development of the Property; (iv) the habitability, merchantability,
marketability, profitability or fitness for a particular purpose of the
Property; (v) the manner,

13



--------------------------------------------------------------------------------



quality, state of repair or lack of repair of the Property; (vi) the nature,
quality or condition of the Property, including, without limitation, the water,
soil and geology; (vii) the compliance of or by the Property or its operation
with any laws, rules, ordinances or regulations of any applicable governmental
authority or body; (viii) the manner or quality of the construction or
materials, if any, incorporated into the Property; (ix) compliance with any
environmental protection, pollution or land use laws, rules, regulation, orders
or requirements, including, without limitation, Title III of the Americans With
Disabilities Act of 1990, California Health & Safety Code, the Federal Water
Pollution Control Act, the Federal Resource Conservation and Recovery Act, the
U.S. Environmental Protection Agency Regulations at 40 C.F.R., Part 261, the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended, the Resource Conservation and Recovery Act of 1976, the Clean Water
Act, the Safe Drinking Water Act, the Hazardous Materials Transportation Act,
the Toxic Substance Control Act, and Regulations promulgated under any of the
foregoing; (x) the presence or absence of hazardous materials at, on, under, or
adjacent to the Property; (xi) the content, completeness or accuracy of the due
diligence materials or preliminary report regarding title; (xii) the conformity
of the improvements to any plans or specifications for the Property, including
any plans and specifications that may have been or may be provided to Buyer;
(xiii) the conformity of the Property to past, current or future applicable
zoning or building requirements; (xiv) deficiency of any undershoring;
(xv) deficiency of any drainage; (xvi) the fact that all or a portion of the
Property may be located on or near an earthquake fault line or on or near a
flood plain; (xvii) the existence of vested land use, zoning or building
entitlements affecting the Property; or (xviii) with respect to any other
matter. Buyer further acknowledges and agrees that having been given the
opportunity to inspect the Property and review information and documentation
affecting the Property, Buyer is relying solely on its own investigation of the
Property and review of such information and documentation, and not on any
information provided or to be provided by Seller. Buyer further acknowledges and
agrees that any information made available to Buyer or provided or to be
provided by or on behalf of Seller with respect to the Property was obtained
from a variety of sources and that Seller has not made any independent
investigation or verification of such information and makes no representations
as to the accuracy or completeness of such information. Buyer agrees to fully
and irrevocably release Seller from any and all claims that they may now have or
hereafter acquire against Seller for any costs, loss, liability, damage,
expense, demand, action or cause of action arising from such information or
documentation. Seller is not liable or bound in any manner by any oral or
written statements, representations or information pertaining to the Property,
or the operation thereof, furnished by any real estate broker, agent, employee,
servant or other person. Buyer further acknowledges and agrees that to the
maximum extent permitted by law, the sale of the Property as provided for herein
is made on an “as is” condition and basis with all faults, and that Seller has
no obligations to make repairs, replacements or improvements except as may
otherwise be expressly stated herein. Buyer represents, warrants, and covenants
to Seller, which representation, warranty, and covenant shall survive the Close
of Escrow and not be merged with the grant deed, that, except for Seller’s
express representations and warranties specified in this Agreement, Buyer is
relying solely upon Buyer’s own investigation of the Property.

14



--------------------------------------------------------------------------------



          By initialing below, the Buyer acknowledges that (i) the provisions of
this Section 7 have been required by Seller as a material inducement to enter
into the contemplated transactions; (ii) this Section 7.2 has been read and
fully understood, (iii) the Buyer has had the opportunity to ask questions of
its counsel about its meaning and significance, and (iv) the Buyer has accepted
and agreed to the terms set forth in this Section 7.2.



  BUYER’S INITIALS    /s/ [ILLEGIBLE]

          7.3 Seller’s Maintenance of the Property. Between the Effective Date
and the Closing Date, Seller shall maintain the Property in substantially the
same manner as prior hereto pursuant to Seller’s normal course of business,
subject to reasonable wear and tear; provided, however, that Seller’s
maintenance obligation under this Section shall not include any obligation to
make capital expenditures or other expenditures not incurred in Seller’s normal
course of business unless such damage or destruction was due to an insured
casualty, in which case Seller shall make such repairs to the extent of
available insurance proceeds.

          7.4 Release. In recognition of the opportunity afforded to Buyer
pursuant to this Agreement to investigate any and all aspects of the Property as
Buyer determines to be appropriate, Buyer agrees at the Close of Escrow to
release and waive all claims against Seller associated with the Property as
follows:

          7.4.1 Buyer and its successors and assigns each hereby forever
release, discharge and acquit the Seller Parties of and from any and all claims,
demands, obligations, liabilities, indebtedness, breaches of contract, breaches
of duty or any relationship, acts, omissions, misfeasance, malfeasance, cause or
causes of action, debts, sums of money, accounts, compensations, contracts,
controversies, promises, damages, costs, losses and expenses, of every type,
kind, nature, description or character, relating to or arising from the
Property, including, without limitation, any matters which arise out or relate
to the presence at, under, on or near the Property of any Hazardous Materials or
any hazardous, toxic or radioactive wastes, substances, or materials, and
irrespective of how, why or by reason of what facts, whether heretofore, now
existing or hereafter arising, or which could, might or may be claimed to exist,
of whatever kind or name, whether known or unknown, suspected or unsuspected,
liquidated or unliquidated, including, without limitation, any rights of Buyer
or its successors or assigns under the State or Federal Comprehensive
Environmental Response, Compensation and Liability Act, as amended from time to
time, and similar laws, each as though fully set forth herein at length, which
in any way arise out of, are connected with or relate to the Property.
Notwithstanding anything to the contrary contained herein, nothing contained
herein shall be deemed or construed to be a release, discharge or acquittance of
the Seller from any of its obligations under the Purchase Agreement or any of
the documents executed pursuant to the terms thereof.

          7.4.2 Buyer hereby agrees, represents and warrants that it realizes
and acknowledges that factual matters now unknown to it may have given or may
hereafter give rise

15



--------------------------------------------------------------------------------



to causes of action, claims, demands, debts, controversies, damages, costs,
losses and expenses, which are presently unknown, unanticipated and unsuspected,
and it further agrees, represents and warrants that this Agreement has been
negotiated and agreed upon in light of that realization and that it nevertheless
hereby intends to release, discharge and acquit the Seller Parties from any such
unknown causes of action, claims, demands, debts, controversies, damages, costs,
losses and expenses which are in any way related to the Property except as
expressly provided to the contrary in this Agreement. In furtherance of this
intention, Buyer expressly waives any and all rights conferred upon it by the
provisions of California Civil Code Section 1542, and expressly consents that
this Agreement shall be given full force and effect according to each of its
express provisions. California Civil Code Section 1542 provides:



  “A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH
CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS
FAVOR AT THE TIME OF EXECUTING THE RELEASE WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS
SETTLEMENT WITH THE DEBTOR .”

     8. Damage or Destruction; Condemnation.

          8.1 Uniform Act. This Agreement shall be governed by the Uniform
Vendor and Purchaser Risk Act as set forth in the California Civil Code (“Act”)
as supplemented by this Section 8 and its subsections. For purposes of the Act,
(a) a taking by eminent domain of a portion of the Property shall be deemed to
affect a “material part” of the Property if the estimated value of the portion
of the Property taken exceeds two and one-half percent (2 1/2%) of the Purchase
Price, and (b) the destruction of a “material part” of the Property shall be
deemed to mean an insured or uninsured casualty to the Property following
Buyer’s inspection of the Property and prior to the Close of Escrow having an
estimated cost of repair which equals or exceeds two and one-half percent (2
1/2%) of the Purchase Price.

          8.2 Definitions. The phrase “estimated value” shall mean an estimate
obtained from an M.A.I. appraiser, who has at least five (5) years experience
evaluating property located in the County where the Property is located, similar
in nature and function to that of the Property, selected by Seller and approved
by Buyer, and the phrase “estimated cost of repair” shall mean an estimate
obtained from an independent contractor selected by Seller and approved by
Buyer. Buyer shall not unreasonably withhold, condition or delay Buyer’s
approval under this Section.

          8.3 Notice; Credit to Buyer. Buyer shall have the right to terminate
this Agreement if all or a material part of the Property is destroyed without
fault of Buyer or a material part of the Property is taken by eminent domain
during the escrow period. Buyer shall give written notice of Buyer’s election to
terminate this Agreement under the Act within five (5) business days after Buyer
is given notice by Seller of any damage to or condemnation of the Property which
entitles Buyer to terminate this Agreement. If Buyer does not give such notice,

16



--------------------------------------------------------------------------------



then this Agreement shall remain in full force and effect and there shall be no
reduction in the Purchase Price, but whether or not the loss or damage is of a
material part Seller shall, at Close of Escrow, assign to Buyer (a) any
insurance proceeds payable with respect to such damage; or (b) the entire award
payable with respect to such condemnation proceeding, whichever is applicable.

     9. Representations and Warranties.

          9.1 By Seller. Seller represents and warrants to Buyer that as of the
date of this Agreement and as of the Closing Date:

                9.1.1 Seller has the full power and authority to execute,
deliver and perform its obligations under this Agreement.

                9.1.2 To Seller’s actual knowledge, there is no pending or
threatened litigation, proceedings, or special assessments, investigations, or
condemnation or eminent domain proceedings including, without limitation, any
voluntary or involuntary bankruptcy proceedings affecting Seller or the Property
which would affect Buyer’s ownership of the Property in any way, and Seller does
not know or have reasonable grounds to know of any basis for any such
litigation, proceeding or investigation. Seller shall notify Buyer of the
service of any lawsuit or notice of action or proceeding within three (3)
business days of Seller’s receipt thereof.

                9.1.3 To Seller’s actual knowledge the Property is free of
“Hazardous Materials” and is otherwise in compliance with all applicable
“Environmental Requirements” (as hereinafter defined). Except as disclosed to
Buyer in writing, Seller has received no written notice of any Hazardous
Materials affecting the Property. This warranty does not apply to Hazardous
Materials which are legally stored or used on the Property or incorporated in
normal building materials in accordance with applicable environmental
requirements at either the time of installation or as of Closing. The term
“Hazardous Materials” shall mean any waste, industrial by-product, chemical or
hazardous substance of any nature, including without limitation, hydrocarbons,
radioactive materials, phenylchlorobenzenes (PCBs), friable asbestos,
pesticides, herbicides, pesticides or herbicide containers, untreated sewage,
industrial process sludge, petroleum or petroleum by-products (including but not
limited to crude oil or any fraction thereof, natural gas, natural gas liquids,
liquified natural gas or synthetic gas usable for fuel or any mixture thereof),
polychlorinated biphenals, urea formaldehyde, radon gas, medical waste, or other
regulated materials that may cause cancer of reproductive toxicity, or any
“hazardous substance,” “hazardous material,” “hazardous waste,” or “toxic
substance,” as such term are defined in the Environmental Requirements. The term
“Environmental Requirements” shall mean any applicable environmental requirement
of federal, state or local law, statute, ordinance or regulation, or applicable
court or administrative order or decree, or applicable private agreement,
including but not limited to the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, 42 U.S.C. ‘9601, et seq., the Resource
Conservation and Recovery Act, 42 U.S.C. ‘6901, et seq., the Clean Water Act, 33
U.S.C. 1251, et seq., the

17



--------------------------------------------------------------------------------



Clean Air Act, 42 U.S.C. ‘7401, et seq., the Occupational Safety and Health Act,
29 U.S.C. ‘651, et seq., the Hazardous Materials Transportation Act, 49 U.S.C.
‘1801, et seq., the Federal Water Pollution Control Act, 33 U.S.C. ‘1321, et
seq., the Toxic Substances Control Act, 15 U.S.C. ‘2601, et seq., The Federal
Insecticide, Fungicide and Rodenticide Act (7 U.S.C. ‘136, et seq.), and the
Emergency Planning and Community Right-to-Know Act (42 U.S.C. ‘11001, et seq.),
the Hazardous Substance Account Act, California Health and Safety Code
Section 25300, et seq., the Hazardous Waste Control Law, California Health and
Safety Code Section 25100, et seq., the Medical Waste Management Act, California
Health and Safety Code Section 25015, et seq. and the Porter-Cologne Water
Quality Control Act, California Water Code Section 13000, et seq.

                9.1.4 To the best of Seller’s actual knowledge, neither the
execution nor the delivery of this Agreement by Seller nor the performance by
Seller of any of its obligations hereunder will, (i) result in breach or
violation of any Contract, or (ii) constitute a default under any Contract;
furthermore to the best of Seller’s actual knowledge; neither Seller nor any
other party to any Contract is currently in default under any Contract affecting
the Property.

                9.1.5 There are no tenancies, subtenancies, or licenses to use
any portion(s) of the Property, nor will there by any tenancies, subtenancies,
or licenses of all or any portions of the Property at Close of Escrow except as
may be approved in writing by Buyer prior to Seller entering into same.
Furthermore, Seller shall expeditiously forward copies of any correspondence
and/or notices received by Seller from any governmental agencies or third
parties relating to Seller’s use, occupancy, or ownership of the Property.

          As used in this Agreement, “actual knowledge” means the real awareness
of Seller’s current senior management (all current officers of the Seller) and
does not include imputed or constructive knowledge and does not require Seller
to make any independent investigation or inquiry. None of such current senior
management shall have any personal liability to Buyer or its successors or
assigns for any breach of any representation or warranty in this Agreement.

          9.2 By Buyer. Buyer represents and warrants to Seller that as of the
date of this Agreement and as of the Closing Date:

                9.2.1 Buyer has the full power and authority to execute, deliver
and perform Buyer’s obligations under this Agreement.

                9.2.2 Buyer represents and warrants, which representations and
warranties shall survive the Close of Escrow and not be merged with the Grant
Deed, that, as specified in Section 5 hereof, Buyer has, or shall have inspected
and conducted tests and studies of the Property, and that Buyer is or will be
prior to the Close of Escrow familiar with the general condition of the
Property. Buyer understands and acknowledges that the Property may be subject to
earthquake, fire, floods, erosion, high water table, dangerous underground soil
conditions, hazardous materials and similar occurrences that may alter its
condition or affect its suitability for any proposed use. Seller shall have no
responsibility or liability with respect to any such

18



--------------------------------------------------------------------------------



occurrence or condition. Buyer represents and warrants that Buyer is acting, and
will act only, upon information obtained by Buyer directly from Buyer’s own
inspection of the Property. Notwithstanding anything to the contrary contained
in this Agreement, the suitability or lack of suitability of the Property for
any proposed or intended use, or availability or lack of availability of
(a) permits or approvals of governmental or regulatory authorities, or
(b) easements, licenses or other rights with respect to any such proposed or
intended use of the Property, shall not affect the rights or obligations of the
Buyer hereunder.

     10. Default.

          10.10 LIQUIDATED DAMAGES; DEPOSIT. NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED IN THIS AGREEMENT, IF BUYER HAS NOT TERMINATED THIS AGREEMENT
PRIOR TO THE EXPIRATION OF THE DUE DILIGENCE PERIOD AND IF THE SALE OF THE
PROPERTY TO BUYER IS NOT CONSUMMATED FOR ANY REASON OTHER THAN SELLER’S DEFAULT
UNDER THIS AGREEMENT, THE FAILURE OF A CONDITION TO THE CLOSE OF ESCROW
BENEFITTING BUYER SET FORTH IN SECTION 3.3 OF THIS AGREEMENT, OR TERMINATION OF
THE AGREEMENT PURSUANT TO SECTION 8 OF THIS AGREEMENT, SELLER SHALL BE ENTITLED
TO RETAIN THE DEPOSIT AS SELLER’S LIQUIDATED DAMAGES AND SOLE AND EXCLUSIVE
REMEDY. THE PARTIES AGREE THAT IT WOULD BE EXTREMELY IMPRACTICABLE AND DIFFICULT
TO ASCERTAIN THE ACTUAL DAMAGES SUFFERED BY SELLER AS A RESULT OF BUYER’S
FAILURE TO COMPLETE THE PURCHASE OF THE PROPERTY PURSUANT TO THIS AGREEMENT, AND
THAT UNDER THE CIRCUMSTANCES EXISTING AS OF THE DATE OF THIS AGREEMENT, THE
LIQUIDATED DAMAGES PROVIDED FOR IN THIS SECTION REPRESENTS A REASONABLE ESTIMATE
OF THE DAMAGES WHICH SELLER WILL INCUR AS A RESULT OF SUCH FAILURE, PROVIDED,
HOWEVER, THAT THIS PROVISION SHALL NOT LIMIT SELLER’S RIGHTS TO RECEIVE
REIMBURSEMENT FOR REASONABLE ATTORNEYS’ FEES, NOR WAIVE OR AFFECT SELLER’S
RIGHTS AND BUYER’S INDEMNITY OBLIGATIONS UNDER OTHER SECTIONS OF THIS AGREEMENT.
THE PARTIES ACKNOWLEDGE THAT THE PAYMENT OF SUCH LIQUIDATED DAMAGES IS NOT
INTENDED AS A FORFEITURE OR PENALTY WITHIN THE MEANING OF CALIFORNIA CIVIL CODE
SECTION 3275 OR 3369, BUT IS INTENDED TO CONSTITUTE LIQUIDATED DAMAGES TO SELLER
PURSUANT TO CALIFORNIA CIVIL CODE SECTIONS 1671, 1676, AND 1677 THE PARTIES HAVE
SET FORTH THEIR INITIALS BELOW TO INDICATE THEIR AGREEMENT WITH THE LIQUIDATED
DAMAGES PROVISION CONTAINED IN THIS SECTION.

SELLER’S INITIALS   /s/ DW       BUYER’S INITIALS   /s/ [ILLEGIBLE]       

19



--------------------------------------------------------------------------------



          10.2 No Contesting Liquidated Damages. As material consideration to
each party’s agreement to the liquidated damages provisions stated above, each
party hereby agrees to waive any and all rights whatsoever to contest the
validity of the liquidated damage provisions for any reason whatsoever,
including, but not limited to, that such provision was unreasonable under
circumstances existing at the time this Agreement was made.

          10.3 Buyer’s Remedies for Seller’s Default. If, at the Close of
Escrow, (i) Seller is in default of any of its obligations hereunder, or
(ii) any of Seller’s material representations or warranties are untrue in any
material respect, or (iii) the Close of Escrow otherwise fails to occur by
reason of Seller’s failure or refusal to perform its obligations hereunder in a
prompt and timely manner, Buyer shall have the right, to elect, as its sole and
exclusive remedy, to (a) terminate this Agreement by written notice to Seller,
promptly after which the Deposit shall be returned to Buyer or (b) seek specific
performance of this Agreement.

     11. Waiver of Trial by Jury.

          Seller and Buyer, to the extent they may legally do so, hereby
expressly waive any right to trial by jury of any claim, demand, action, cause
of action, or proceeding arising under or with respect to this Agreement, or in
any way connected with, or related to, or incidental to, the dealings of the
parties hereto with respect to this Agreement or the transactions related hereto
or thereto, in each case whether now existing or hereafter arising, and
irrespective of whether sounding in contract, tort, or otherwise. To the extent
they may legally do so, Seller and Buyer hereby agree that any such claim,
demand, action, cause of action, or proceeding shall be decided by a court trial
without a jury and that any party hereto may file an original counterpart or a
copy of this Section with any court as written evidence of the consent of the
other party or parties hereto to waiver of its or their right to trial by jury.

     12. Attorneys’ Fees.

          If either party hereto brings an action or proceeding (including any
cross-complaint, counterclaim or third-party claim) against the other party by
reason of a default by the other party or otherwise arising out of this
Agreement, the non-prevailing party shall pay to the prevailing party in such
action or proceeding all of the prevailing party“s costs and expenses of suit,
including reasonable attorney“s fees, which shall be payable whether or not such
action is prosecuted to a judgment.

     13. Notices.

          All notices, demands, approvals, and other communications provided for
in this Agreement shall be in writing and shall be personally delivered,
delivered by reputable overnight courier, sent by certified mail, postage
prepaid, return receipt requested or sent by facsimile transmission and shall be
effective upon the earlier of the following to occur: (a) if personally
delivered or delivered by overnight courier, when delivered to the recipient,
(b) if mailed, three (3) business days after deposit in a sealed envelope in the
United States mail, postage prepaid by

20



--------------------------------------------------------------------------------



registered or certified mail, return receipt requested, addressed to the
recipient as set forth below or (c) upon telephonic confirmation if sent by
facsimile transmission. All notices to Seller shall be sent to Seller’s Address.
All notices to Buyer shall be sent to Buyer’s Address. All notices to Escrow
Holder shall be sent to Escrow Holder’s Address. The foregoing addresses may be
changed by written notice given in accordance with this Section. If the date on
which any notice to be given hereunder falls on a Saturday, Sunday or legal
holiday, then such date shall automatically be extended to the next business day
immediately following such Saturday, Sunday or legal holiday. Notices shall be
directed to the parties at their respective addresses shown below:

      If to Buyer:   National University
11255 North Torrey Pines Road
La Jolla, California 92037-1011
Attention: Kevin Casey, Vice President
Telephone: (858) 642-8110
Facsimile: (858) 642-8711
With a Copy to:   Stephenson Worley Garratt Schwartz
Garfield & Prairie, LLP
401 B Street, #2400
San Diego, California 92101-4200
Attention: Michael W. Prairie, Esq.
Telephone: (619) 696-3500
Facsimile: (619) 696-3555
    Mr. John P. Bucher
John Bucher Real Estate Company
1010 Second Avenue, #1830
San Diego, California 92101
Telephone: (619) 235-9940
Facsimile: (619) 235-0701
If to Seller:   Jenny Craig Operations, Inc.
Attention: Paul A. Maas, Esq.
11355 North Torrey Pines Road
P. O. Box 387910
La Jolla, California 92038-7910
Telephone: (858) 812-2242
Facsimile: (858) 812-2799


21



--------------------------------------------------------------------------------

      With a Copy to:   Kolodny & Pressman, A.P.C.
A Professional Corporation
11975 El Camino Real, Suite 201
San Diego, California 92130-2542
Attention: Jed L. Weinberg, Esq.
Telephone: (858) 453-0309
Facsimile: (858) 453-9347
    Mr. John Casey
John Burnham & Company
610 West Ash Street, #1900
San Diego, California 92101
Telephone: (619) 236-1557
Facsimile: (619) 238-4118
If to Escrow Holder:   First American Title Insurance Company
411 Ivy Street
San Diego, California 92101
Attention: ____________
Telephone: (619) 238-1776
Facsimile: (619) ___ - ____


     14. Amendment; Complete Agreement.

          All amendments, modifications and supplements to this Agreement must
be in writing and executed by Buyer and Seller. This Agreement contains the
entire agreement and understanding between Buyer and Seller concerning the
subject matter of this Agreement and supersedes all prior agreements, terms,
understandings, conditions, representations and warranties, whether written or
oral, made by Buyer or Seller concerning the Property or the other matters which
are the subject of this Agreement. This Agreement has been drafted through a
joint effort of the parties and their counsel and, therefore, shall not be
construed in favor of or against either of the parties.

     15. Governing Law; Venue.

          This Agreement shall be governed by and interpreted in accordance with
the laws of the State of California, without regard to principles of conflicts
of law. Any action brought by either Seller or Buyer shall be brought in a court
of competent jurisdiction located in San Diego County, California.

     16. Severability.

          If any provision of this Agreement or application thereof to any
person or circumstance shall to any extent be invalid or unenforceable, the
remainder of this Agreement

22



--------------------------------------------------------------------------------



(including the application of such provision to persons or circumstances other
than those to which it is held invalid or unenforceable) shall not be affected
thereby, and each provision of this Agreement shall be valid and enforced to the
fullest extent permitted by law.

     17. Counterparts and Headings.

          This Agreement may be executed in counterparts, each of which shall be
an original, but all of which together shall constitute one agreement. The
headings to sections of this Agreement are for convenient reference only and
shall not be used in interpreting this Agreement.

     18. Time of the Essence; Days.

          Time is of the essence of this Agreement. Unless specified to the
contrary, references in this Agreement to “days” shall mean calendar days. In
the event an action is required to be taken or obligation to be performed on a
day which is not a business day, the action shall be required to be taken or
obligation required to be performed on the next business day. For purposes
hereof, business day means a day other than Saturday, Sunday, or a day when
banks are closed in California.

     19. Waiver.

          No waiver by Buyer or Seller of any of the terms or conditions of this
Agreement or any of their respective rights under this Agreement shall be
effective unless such waiver is in writing and signed by the party charged with
the waiver.

     20. Third Parties.

          This Agreement is entered into for the sole benefit of Buyer and
Seller and their respective permitted successors and assigns. No party other
than Buyer and Seller and such permitted successors and assigns shall have any
right of action under or rights or remedies by reason of this Agreement.

     21. Additional Documents.

          Each party agrees to perform any further acts and to execute and
deliver such further documents which may be reasonably necessary to carry out
the terms of this Agreement.

     22. Independent Counsel.

          Buyer and Seller each acknowledge that: (i) they have had the
opportunity to be represented by independent counsel in connection with this
Agreement, and (ii) this Agreement is the result of negotiations between the
parties hereto and the advice and assistance of their respective counsel. The
fact that this Agreement was prepared by Seller“s counsel as a matter of

23



--------------------------------------------------------------------------------



convenience shall have no import or significance. Any uncertainty or ambiguity
in this Agreement shall not be construed against Seller because Seller’s counsel
prepared this Agreement in its final form.

     23. Commissions.

          Buyer and Seller each represent and warrant to the other that there
are no commissions, finder’s fees or brokerage fees arising out of the
transactions contemplated by this Agreement other than a commission equal to
three percent (3%) of the Purchase Price payable by Seller upon Close of Escrow
to Brokers (one and one-half percent [1 1/2%] to each Broker). To the fullest
extent permitted by law and in addition to all other indemnities provided for at
law or in equity or in the documentation for the transactions described in this
Agreement, Buyer shall indemnify and hold the Seller Parties harmless from and
against any and all liabilities, claims, demands, damages, costs and expenses,
including, without limitation, reasonable attorneys’ fees and court costs, in
connection with claims for any such commissions, finders’ fees or brokerage fees
arising out of Buyer’s conduct or the inaccuracy of the foregoing representation
and/or warranty of Buyer. To the fullest extent permitted by law and in addition
to all other indemnities provided for at law or in equity or in the
documentation for the transactions described in this Agreement, Seller shall
indemnify, defend and hold Buyer and Buyer’s officers, directors, shareholders,
trustees, employees, agents, representatives, contractors, and invitees of all
of the foregoing, and the heirs, executors, successors and assigns of all of the
foregoing (collectively, “Buyer Parties”) harmless from and against any and all
liabilities, claims, demands, costs and expenses, including, without limitation,
reasonable attorneys’ fees and costs in connection with claims for any such
commissions, finders’ fees or brokerage fees arising out of Seller’s conduct or
the inaccuracy of the foregoing representation and/or warranty of Seller. The
indemnities contained in this Section 23 shall survive the Close of Escrow and
shall not be merged with the Grant Deed.

     24. Government Approvals.

          Nothing contained in this Agreement shall be construed as authorizing
Buyer to apply for a zone change, variance, subdivision maps, lot line
adjustment or other discretionary governmental act, approval or permit with
respect to the Property prior to the Close of Escrow, and Buyer agrees not to do
so without Seller’s prior written approval, which approval may be withheld in
Seller’s sole and absolute discretion. Correspondingly Seller will not apply for
any zone change, variance, subdivision maps, lot line adjustment or other
discretionary governmental act, approval or permit with respect to the Property
prior to the Close of Escrow without the prior written consent of Buyer which
consent may be withheld in Buyer’s sole and absolute discretion. Buyer agrees
not to submit any reports, studies or other documents, including, without
limitation, plans and specifications, impact statements for water, sewage,
drainage or traffic, environmental review forms, or energy conservation
checklists to any governmental agency, or any amendment or modification to any
such instruments or documents prior to the Close of Escrow unless required to do
so by law or first approved by Seller, which approval Seller may withhold in
Seller’s sole discretion. Buyer’s obligation to purchase the Property shall not
be subject to or

24



--------------------------------------------------------------------------------



conditioned upon Buyer’s obtaining any variances, zoning amendments, subdivision
maps, lot line adjustment, or other discretionary governmental act, approval or
permit.

     25. Assignment.

          Buyer shall not assign this Agreement without Seller’s prior written
consent, which consent shall not be unreasonably withheld; provided, however,
that Buyer may assign this Agreement to an entity controlled by Buyer without
Seller’s prior consent, provided that (i) the assignment occurs concurrently
with the Close of Escrow, and (ii) the assignee expressly assumes, in writing,
all of Buyer’s obligations hereunder. Upon assignment by Buyer, the original
Buyer shall remain liable for all obligations of Buyer under this Agreement. Any
purported assignment in violation of the terms of this Agreement shall be void.

     26. Successors and Assigns.

          Subject to Section 25 above, this Agreement shall be binding upon and
inure to the benefits of the heirs, successors and assigns of the parties
hereto.

     27. Exhibits.

          Each reference to a Section, subsection or exhibit in this Agreement
shall mean the sections or subsections of this Agreement and the exhibits
attached to this Agreement, unless the context requires otherwise. Each such
exhibit is incorporated herein by this reference.

     28. No Reservation of Property.

          The preparation and/or delivery of unsigned drafts of this Agreement
shall not create any legally binding rights in the Property and/or obligations
of the parties, and Buyer and Seller acknowledge that this Agreement shall be of
no effect until it is duly executed by both Buyer and Seller.

     29. Survival.

          The representations, warranties or indemnities set forth herein shall
survive the Close of Escrow.

     30. Confidentiality.

          Neither Seller nor Buyer shall disclose the contents of any
proprietary or confidential material or reports furnished by the other
(including any material related to internal affairs or composition) or, unless
authorized by the other, the terms of the purchase of the Property except to its
attorneys, accountants, consultants, agents and prospective lenders as necessary
in connection with the consummation of this transaction.

25



--------------------------------------------------------------------------------



     31. Publicity.

          Neither Seller nor Buyer shall make any public announcement or press
release with respect to the execution of this Agreement, or the termination of
this Agreement, if such termination occurs without the prior written consent of
the other. Neither Buyer nor Seller shall make any public announcement or press
release with respect to the occurrence of Close of Escrow without first giving
the other party hereto prior written notice thereof and providing such other
party a reasonable opportunity to approve the contents of such public
announcement or press release; provided, however, with respect to the first
public statement regarding the Close of Escrow, Seller and Buyer shall make a
joint statement prior to the Close of Escrow with the content of such statement
to be mutually agreed to by Seller and Buyer. Buyer acknowledges that Seller
does not desire to reflect the documentary transfer tax on the grant deed or
publicly announce the Purchase Price. Buyer agrees to undertake reasonable
efforts to prevent any of its officers, directors, agents, brokers, or employees
from disclosing the Purchase Price or documentary transfer tax.

     32. Exchange.

          At the option of either party, such party may elect to consummate the
transaction hereunder in whole or in part as a like-kind exchange pursuant to
Section 1031 of the Internal Revenue Code of 1986, as amended. If either party
(the “Exchanging Party”) so elects, the other party (the “Cooperating Party”)
shall cooperate with the Exchanging Party, executing such documents and taking
such action as may be reasonably necessary in order to effectuate this
transaction as a like-kind exchange; provided, however, that (i) the Cooperating
Party’s cooperation hereunder shall be without cost, expense or liability to the
Cooperating Party, and the Cooperating Party shall have no obligation to take
title to any real property; (ii) the Exchanging Party shall assume all risks in
connection with the designation, selection and setting of terms of the purchase
or sale of any exchange property; (iii) any documents to effectuate such
exchange transaction are consistent with the terms and conditions contained in
this Agreement; (iv) the Exchanging Party shall indemnify, defend and hold the
Cooperating Party harmless from any and all claims, demands, penalties, loss,
causes of action, suits, risks, liability, costs or expenses of any kind or
nature (including, without limitation, reasonable attorneys’ fees) which the
Cooperating Party may incur or sustain, directly or indirectly, related to or in
connection with, or arising out of, the consummation of this transaction as a
like-kind exchange as contemplated hereunder; and (v) the exchange shall not
delay the Closing Date or affect any of the rights of any of the parties to this
Agreement.

26



--------------------------------------------------------------------------------



     IN WITNESS WHEREOF, Buyer and Seller do hereby execute this Agreement as of
the date first written above.

      SELLER: JENNY CRAIG OPERATIONS, INC., a California corporation  
 
    By:  /s/ DUANE WEINGER  

--------------------------------------------------------------------------------

  Duayne Weinger ,  its      C.A.O.        

--------------------------------------------------------------------------------

        By:  /s/ JAMES S. KELLY  

--------------------------------------------------------------------------------

  James S. Kelly , its        CFO

      BUYER: NATIONAL UNIVERSITY, a California non-profit,
public benefit corporation  
 
    By:  /s/ [ILLEGIBLE]  

--------------------------------------------------------------------------------

                             , its       President

        By:  /s/ PATRICIA POTTER  

--------------------------------------------------------------------------------

  Patricia Potter ,  its       Secretary

Acceptance by Escrow Holder

     Escrow Holder acknowledges receipt of the foregoing Agreement and accepts
the instructions contained therein.

      Dated: June 13, 2001 FIRST AMERICAN TITLE INSURANCE COMPANY  
 
    By:  /s/ LYNN GRAHAM  

--------------------------------------------------------------------------------

  Escrow Officer   Name:   Lynn Graham  

--------------------------------------------------------------------------------

27